


 
 
 
 
Exhibit 10.1

Execution Version




Second Amendment to
Credit Agreement
This Second Amendment to Credit Agreement (this “Amendment”) is entered into as
of April 1, 2014, among Power Integrations, Inc., a Delaware corporation
(“Borrower”), Union Bank, N.A. (“Union Bank”), Wells Fargo Bank, National
Association (“Wells Fargo”) and Wells Fargo Bank, National Association, as
administrative agent (“Agent”).
Recitals
Whereas Borrower, Union Bank, Wells Fargo and Agent are party to that certain
Credit Agreement, dated as of July 5, 2012 (as amended prior to the date hereof,
the “Existing Credit Agreement” and, as further amended from time to time, the
“Credit Agreement”);
Whereas the parties hereto have agreed to certain changes in the terms and
conditions set forth in the Existing Credit Agreement and have agreed to amend
the Existing Credit Agreement to reflect such changes;
Now, therefore, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended as follows; provided that nothing contained
herein shall terminate any security interests, guaranties, subordinations or
other documents in favor of Agent, all of which shall remain in full force and
effect unless expressly amended hereby:
Section 1.    Definitions. Each capitalized term used but not otherwise defined
herein has the meaning assigned to it in the Existing Credit Agreement.
Section 2.    Amendment to Credit Agreement. Upon the effectiveness of this
Amendment in accordance with Section 3 hereof, the Existing Credit Agreement is
hereby amended as follows:
(a)    Section 1.1(a) of the Existing Credit Agreement is hereby amended by
deleting the date “July 5, 2015” and by substituting for said date “April 1,
2017.”
Section 3.    Conditions Precedent. This Amendment, including, without
limitation the amendments to the Existing Credit Agreement contained herein,
shall become effective as of the date first set forth above (the “Effective
Date”) upon satisfaction of all of the conditions set forth in this Section 3 to
the satisfaction of Bank:
(a)    Agent shall have received each of the following, duly executed and
delivered by each of the applicable parties thereto:
(i)    this Amendment;
(ii)    the First Modification to Line of Credit Note (regarding the Line of
Credit Note issued by Borrower for the benefit of Union Bank);




--------------------------------------------------------------------------------




(iii)    the First Modification to Line of Credit Note (regarding the Line of
Credit Note issued by Borrower for the benefit of Wells Fargo);
(iv)    such other documents as Agent may require under any other Section of
this Amendment; and
(b)    No Default or Event of Default, shall have occurred and be continuing.
(c)    Borrower shall have paid all fees and expenses owing to Agent, Wells
Fargo or Union Bank under the Existing Credit Agreement as of the Effective
Date, including, without limitation, all fees owing under Section 1.5 of the
Existing Credit Agreement and reasonable attorneys’ fees expended or incurred by
Agent, Wells Fargo or Union Bank in connection with the negotiation and
execution of this Amendment.
Section 4.    Interpretation. Except as expressly amended pursuant hereto, the
Existing Credit Agreement and each of the other Loan Documents shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects. This Amendment and the Existing Credit Agreement shall be read
together, as one document. The Recitals hereto, including the terms defined
therein, are incorporated herein by this reference and acknowledged by Borrower
to be true, correct and complete.
Section 5.    Representations, Warranties and Covenants. Borrower hereby remakes
all representations and warranties contained in the Existing Credit Agreement
and reaffirms all covenants set forth in the Credit Agreement as of the date of
this Amendment. Borrower further certifies that as of the date of this Amendment
there exists no Default or Event of Default.
Section 6.    Further Assurances. Borrower will make, execute, endorse,
acknowledge, and deliver any agreements, documents, or instruments, and take any
and all other actions, as may from time to time be reasonably requested by Agent
to effect, confirm, or further assure or protect and preserve the interests,
rights, and remedies of Agent and Lenders under the Credit Agreement and the
other Loan Documents.
Section 7.    Counterparts. This Amendment may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes. Delivery
of an executed counterpart of a signature page of this Amendment by
telefacsimile transmission shall be as effective as delivery of a manually
executed counterpart hereof.
Section 8.    Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws of the State of California.




--------------------------------------------------------------------------------






In witness whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.
BORROWER:
 
AGENT:
 
 
 
 
 
 
 
WELLS FARGO BANK,
POWER INTEGRATIONS, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
By:
/s/ Stephen Cordani
Name:
Balu Balakrishnan,
 
Name:
Stephen Cordani,
Title:
CEO
 
Title:
LTM / SVP
 
 
 
 
 
LENDERS:
 
 
 
 
 
 
 
 
WELLS FARGO BANK,
 
 
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
 
By:
/s/ Stephen Cordani
 
 
 
Name:
Stephen Cordani,
 
 
 
Title:
LTM / SVP
 
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Michael J. McCutchin
 
 
 
Name:
Michael J. McCutchin,
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
LETTER OF CREDIT ISSUER:
 
 
 
 
 
 
 
 
WELLS FARGO BANK,
 
 
 
NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Stephen Cordani
 
 
 
Name:
Stephen Cordani,
 
 
 
Title:
LTM / SVP
 
 
 









--------------------------------------------------------------------------------




Execution Version




FIRST MODIFICATION TO LINE OF CREDIT NOTE




This FIRST modification to LINE OF CREDIT NOTE (this “Modification”) is entered
into as of April 1, 2014, by and between POWER INTEGRATIONS, INC., a Delaware
corporation (“Borrower”), and Wells Fargo Bank, National Association (“Wells
Fargo”).


RECITALS


WHEREAS, Borrower is currently indebted to Wells Fargo pursuant to the terms and
conditions of (i) that certain Credit Agreement, dated as of July 5, 2012 (as
amended, restated, modified and/or otherwise supplemented from time to time, the
“Credit Agreement”), by and among Borrower, Union Bank, N.A., Wells Fargo, each
other financial institution listed on Schedule 1 thereto (collectively,
including Wells Fargo in its capacity as a lender thereunder, “Lenders”), and
Wells Fargo, as administrative agent for the Lenders (in such capacity,
“Agent”), and (ii) that certain Line of Credit Note in the original principal
amount of Sixty‑Five Million Dollars ($65,000,00.00), executed by Borrower and
payable to the order of Wells Fargo, as Lender, dated as of July 5, 2012 (as
amended, restated, modified and/or otherwise supplemented from time to time, the
“Note”).


WHEREAS, Borrower and Wells Fargo, as Lender, have agreed to certain changes in
the terms and conditions set forth in the Note, and have agreed to modify the
Note to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:


1.    The maturity date of the Note is hereby modified to be April 1, 2017.


2.    Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Credit Agreement shall have the same meaning when
used in this Modification. This Modification and the Note shall be read
together, as one document.


3.    Borrower certifies that as of the date of this Modification, and after
giving effect to this Modification, there exists no Event of Default under the
Note or the Credit Agreement, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.


 
POWER INTEGRATIONS, INC.
 
 
WELLS FARGO BANK
 
 
 
 
NATIONAL ASSOCIATION
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
By:
/s/ Stephen Cordani
Name:
Balu Balakrishnan,
 
Name:
Stephen Cordani,
Title:
CEO
 
Title:
LTM / SVP











--------------------------------------------------------------------------------




Execution Version




FIRST MODIFICATION TO LINE OF CREDIT NOTE




This FIRST modification to LINE OF CREDIT NOTE (this “Modification”) is entered
into as of April 1, 2014, by and between POWER INTEGRATIONS, INC., a Delaware
corporation (“Borrower”), and UNION BANK, N.A. (“Union”).


RECITALS


WHEREAS, Borrower is currently indebted to Union pursuant to the terms and
conditions of (i) that certain Credit Agreement, dated as of July 5, 2012 (as
amended, restated, modified and/or otherwise supplemented from time to time, the
“Credit Agreement”), by and among Borrower, Union, Wells Fargo Bank, National
Association (“Wells Fargo”), each other financial institution listed on Schedule
1 thereto (collectively, including Union and Wells Fargo in their respective
capacities as a lender thereunder, “Lenders”), and Wells Fargo, as
administrative agent for the Lenders (in such capacity, “Agent”), and (ii) that
certain Line of Credit Note in the original principal amount of Thirty‑Five
Million Dollars ($35,000,00.00), executed by Borrower and payable to the order
of Union, as Lender, dated as of July 5, 2012 (as amended, restated, modified
and/or otherwise supplemented from time to time, the “Note”).


WHEREAS, Borrower and Union, as Lender, have agreed to certain changes in the
terms and conditions set forth in the Note, and have agreed to modify the Note
to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:


1.    The maturity date of the Note is hereby modified to be April 1, 2017.


2.    Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Credit Agreement shall have the same meaning when
used in this Modification. This Modification and the Note shall be read
together, as one document.


3.    Borrower certifies that as of the date of this Modification, and after
giving effect to this Modification, there exists no Event of Default under the
Note or the Credit Agreement, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.




 
 
 
 
 
 
POWER INTEGRATIONS, INC.
 
 
UNION BANK, N.A.
 
 
 
 
 
By:
/s/ Balu Balakrishnan
 
By:
/s/ Michael J. McCutchin
Name:
Balu Balakrishnan,
 
Name:
Michael J. McCutchin,
Title:
CEO
 
Title:
Vice President









